 

Exhibit 10.6

AMENDMENT NUMBER ONE TO

LOAN AND SECURITY AGREEMENT

This Amendment Number One to Loan and Security Agreement (this “Amendment”),
dated as of October 15, 2010, is entered into among SPANSION INC., a Delaware
corporation (“Parent”), SPANSION LLC, a Delaware limited liability company
(“Spansion”) and certain of Spansion’s subsidiaries party hereto (such
subsidiaries together with Spansion, individually, a “Borrower” and,
collectively, the “Borrowers”), each of the lenders set forth on the signature
pages hereof (collectively, the “Lenders”), and BANK OF AMERICA, N.A., a
national banking association, as Administrative Agent, as Sole Lead Arranger, as
Sole Bookrunner, and as agent for the Lenders (in such capacity, “Agent”).
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement (as defined below).

R E C I T A L S

WHEREAS, Borrowers, Agent, and the Lenders previously entered into that certain
Loan and Security Agreement, dated as of May 10, 2010 (as amended, restated,
amended and restated, supplemented, extended or otherwise modified in writing
from time to time, the “Agreement”);

WHEREAS, the claims agent appointed pursuant to the Plan of Reorganization is
seeking to settle one or more claims (the “Claims”) filed in the Chapter 11 Case
against Borrowers and/or one or more of its Affiliates. In connection with such
settlement Borrowers may pay up to US$85,000,000 to acquire (i) certain Claims,
and/or (ii) the proceeds of such Claims, and/or (iii) the Capital Stock of
Parent issued on account of such Claims pursuant to the Plan of Reorganization;

WHEREAS, upon its acquisition of the foregoing, Borrowers will (i) acquire or be
issued Capital Stock of Parent in satisfaction of such Claims and
(ii) distribute or assign to Parent all Capital Stock of Parent so acquired by
Borrowers;

WHEREAS, the foregoing settlement and the steps to be taken as described above
in connection with such settlement are herein referred to as the “Settlement
Transactions”; and

WHEREAS, Borrowers, Agent, and the Lenders desire to amend, in certain respects,
the Agreement, and provide the consent set forth in this Amendment, in order to
permit the Settlement Transactions. Accordingly the parties hereto hereby agree
as follows:

A G R E E M E N T

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

Section 1. Amendments to the Agreement. Agent, the Required Lenders, and
Borrowers agree that the Agreement is hereby amended as of the Amendment Number
One Effective Date (as defined in Section 3) as follows

 

1



--------------------------------------------------------------------------------

 

A. The following definitions set forth in Section 1.1 of the Agreement are
deleted in their entirety and replaced with the following:

Dominion/Covenant Trigger Event: as of any date of determination, that (a) an
Event of Default has occurred as of such date, (b) the sum of Availability plus
Qualified Cash is less than $60,000,000 as of such date, or (c) the aggregate
outstanding Revolver Loans are in excess of $500,000 and Availability is less
than $20,000,000 as of such date.

Reporting Trigger Event: as of any date of determination, that (a) an Event of
Default has occurred as of such date, (b) the sum of Availability plus Qualified
Cash is less than $80,000,000 as of such date, or (c) the aggregate outstanding
Revolver Loans are in excess of $500,000 and Availability is less than
$20,000,000 as of such date.

B. The definition of “Eligible Foreign Accounts (Qualified)” set forth in
Section 1.1 of the Agreement is amended by deleting the phrase “Equity Interest”
on the eighth line thereof and replacing it with “Capital Stock”.

C. Section 10.2.5(a) of the Agreement is hereby deleted and replaced with the
following:

(a) additional Investments by Parent or Subsidiaries in any Obligor;

Section 2. Limited Consents.

A. Effective as of the Amendment Number One Effective Date (as defined in
Section 3), the Lenders party hereto hereby consent to the Settlement
Transactions and agree that the Settlement Transactions may be consummated
notwithstanding anything to the contrary in the Loan Documents including,
without limitation, any limitations on Investments, Asset Dispositions,
Distributions, transactions with Affiliates, or limitations on amendments to or
variations from the Plan of Reorganization. Effective as of the Amendment Number
One Effective Date, the Lenders party hereto further agree that (i) the
Settlement Transactions shall not be subject to any notice requirements or
collateral perfection requirements under the Loan Documents and (ii) that the
Obligors may enter into an amendment to and consent under the Term Loan
Agreement that is comparable to this Amendment.

B. The limited consent set forth above shall be effective for the purposes set
forth above and shall be limited precisely as written and shall not be deemed to
(a) be a consent to any amendment, waiver or modification of any other term or
condition of any Loan Document, or (b) otherwise prejudice any right or remedy
which Agent or Lenders may now have or may have in the future under or in
connection with any Loan Document.

Section 3. Conditions Precedent. The satisfaction of each of the following shall
constitute conditions precedent to the effectiveness of this Amendment and each
and every provision hereof, and this Amendment shall be effective as of the date
upon which such

 

2



--------------------------------------------------------------------------------

conditions precedent shall be fully and completely satisfied (such date being
the “Amendment Number One Effective Date”):

A. Amendment. A fully executed copy of this Amendment signed by Borrowers and
the Required Lenders, and acknowledged by the Guarantors, shall be delivered to
Agent.

B. Term Loan Amendment. A fully executed copy of Amendment No.3 and Consent to
the Term Loan Agreement.

Section 4. Miscellaneous.

A. Survival of Representations and Warranties. All representations and
warranties made in the Agreement or any other document or documents relating
thereto, including, without limitation, any Loan Document furnished in
connection with this Amendment, shall survive the execution and delivery of this
Amendment and the other Loan Documents, and no investigation by Agent or the
Lenders or any closing shall affect the representations and warranties or the
right of Agent or the Lenders to rely thereon.

B. Reference to Agreement. The Agreement and each of the other Loan Documents,
and any and all other agreements, documents or instruments now or hereafter
executed and delivered pursuant to the terms hereof, or pursuant to the terms of
the Agreement as amended hereby, are hereby amended so that any reference
therein to the Agreement shall mean a reference to the Agreement as amended
hereby.

C. Agreement Remains in Effect. The Agreement and the other Loan Documents, as
amended hereby, remain in full force and effect and each Borrower ratifies and
confirms its agreements and covenants contained therein. Each Borrower hereby
confirms that, after giving effect to this Amendment, no Event of Default or
Default exists as of the effective date of this Amendment.

D. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

E. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING
EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

F. Successors and Assigns. This Amendment is binding upon and shall inure to the
benefit of Agent, the Lenders, and Borrowers and their respective successors and
assigns; provided, however, that no Borrower may assign or transfer any of its
rights or obligations hereunder without the prior written consent of the
Lenders.

 

3



--------------------------------------------------------------------------------

 

G. Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

H. Headings. The headings, captions and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.

I. NO ORAL AGREEMENTS. THIS AMENDMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS AS
WRITTEN, REPRESENTS THE FINAL AGREEMENT AMONG AGENT, THE LENDERS, AND BORROWERS
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
AGENT, THE LENDERS, AND BORROWERS.

*****

 

4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.

 

“BORROWER”

SPANSION LLC,

a Delaware limited liability company

By:  

/s/ Randy W. Furr

Name:   Randy W. Furr Title:   Executive Vice President and Chief Financial
Officer “PARENT”

SPANSION INC.,

a Delaware corporation

By:  

/s/ Randy W. Furr

Name:   Randy W. Furr Title:   Executive Vice President and Chief Financial
Officer

Amendment Number One to Loan and Security Agreement



--------------------------------------------------------------------------------

 

AGENT AND LENDERS:

 

BANK OF AMERICA, N.A.,

as Agent and a Lender

By:  

/s/ Steven W. Sharp

Name:   Steven W. Sharp Title:   Vice President

 

Amendment Number One to Loan and Security Agreement



--------------------------------------------------------------------------------

 

WELLS FARGO CAPITAL FINANCE, LLC,

as a Lender

By:  

/s/ Krista Wade

Name:   Krista Wade Title:   Vice President

 

Amendment Number One to Loan and Security Agreement



--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT AND REAFFIRMATION OF GUARANTY

Each of the undersigned parties (each, a “Guarantor”), (i) consents to and
approves the execution and delivery of this Amendment by the parties hereto,
(ii) agrees that this Amendment does not and shall not limit or diminish in any
manner the obligations of such Guarantor pursuant to the guaranty agreement
delivered in connection with the Agreement (the “Guaranty”) by the undersigned
and that such obligations would not be limited or diminished in any manner even
if such Guarantor had not reaffirmed this Amendment, (iii) agrees that this
Amendment shall not be construed as requiring the consent of such Guarantor in
any other circumstance, (iv) reaffirms each of its obligations under the
Guaranty, and (v) agrees that the Guaranty remains in full force and effect and
is hereby ratified and confirmed.

 

“GUARANTORS”

SPANSION INTERNATIONAL, INC.,

a Delaware corporation

By:  

/s/ Randy W. Furr

Name:  

Randy W. Furr

Title:  

Chief Financial Officer and Treasurer

 

Acknowledgment and Reaffirmation of Guaranty



--------------------------------------------------------------------------------

 

SPANSION INC.,

a Delaware corporation

By:  

/s/ Randy W. Furr

Name:  

Randy W. Furr

Title:  

Executive Vice President and Chie Financial Officer

 

Acknowledgment and Reaffirmation of Guaranty



--------------------------------------------------------------------------------

 

CERIUM LABORATORIES, LLC,

a Delaware limited liability company

By:  

/s/ Randy W. Furr

Name:  

Randy W. Furr

Title:  

Chief Financial Officer

 

Acknowledgment and Reaffirmation of Guaranty



--------------------------------------------------------------------------------

 

SPANSION TECHNOLOGY LLC,

a Delaware corporation

By:  

/s/ Randy W. Furr

Name:  

Randy W. Furr

Title:  

Executive Vice President and Chief Financial Officer

 

Acknowledgment and Reaffirmation of Guaranty